Citation Nr: 1209226	
Decision Date: 03/12/12    Archive Date: 03/28/12

DOCKET NO.  10-18 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to specially adapted housing.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and a friend


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from December 1965 to November 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating by the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's request for specially adapted housing and for special home adaptation.  The Board recognizes that the Veteran's July 2009 notice of disagreement limited the appeal to specially adapted housing; thus, the Board will not further discuss the merits of a claim for a special home adaptation grant.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional evidence is necessary prior to appellate consideration.

The Veteran is seeking specially adapted housing benefits.  Service connection is in effect for Charcot's of the left ankle and right ankle, left foot and right foot, all associated with diabetes mellitus type II.  Each disability is currently evaluated as 20 percent disabling.  

A certificate of eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) is warranted if the Veteran is entitled to compensation for permanent and total service-connected disability due to: (A) The loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (B) Blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; 
(C) The loss or loss of use of one lower extremity together with residuals of organic disease or injury or the loss or loss of use of one upper extremity that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (D) The loss, or loss of use, of both upper extremities such as to preclude the use of arms at or above the elbows. 

In an October 2009 rating decision the RO denied the Veteran's claim for special monthly compensation based on loss of use of both feet.  The Veteran did not appeal that decision.  In a July 2011 rating decision, the RO assigned 20 percent ratings for the Veteran's service-connected Charcot's of the left and right ankles and left and right feet.  The Veteran has not appealed this decision.  

In the July 2011 supplemental statement of the case, the RO noted that the Veteran did not have loss of use of both feet and that he was able to stand and to walk, albeit for only short periods.  Subsequently, the Veteran submitted an unsigned medical statement dated in October 2011 indicating that the Veteran is no longer wearing braces on his feet and is nonambulatory.

The evidence of record reveals the Veteran's consistent reliance on wheelchairs and walkers as a result of disability of the lower extremities.  The Board notes that the July 2011 examination did not include an opinion as to whether the Veteran's service connected lower extremity disabilities result in loss of use of the either foot.  In this regard, under 38 C.F.R. § 4.63:

Loss of use of a hand or a foot, for the purpose of special monthly compensation, will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance. The determination will be made on the basis of the actual remaining function of the hand or foot, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance and propulsion, etc., in the case of the foot, could be accomplished equally well by an amputation stump with prosthesis.

(a) Extremely unfavorable complete ankylosis of the knee, or complete ankylosis of 2 major joints of an extremity, or shortening of the lower extremity of 3 1/2 inches (8.9 cms.) or more, will be taken as loss of use of the hand or foot involved.

(b) Complete paralysis of the external popliteral nerve (common peroneal) and consequent, footdrop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot.

In light of the above, the Board finds that an additional examination of the Charcot ankles and feet should be accomplished and an opinion obtained as to whether the Veteran has loss of use of both feet as a result of his service connected Charcot ankles and feet and/or other disability related to the Veteran's service connected diabetes.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA foot examination to determine whether the Veteran's has no effective function in his feet as a result of service-connected disability.  The claims file must be reviewed by the examiner in conjunction with the examination.  Following review of the claims file, the examiner should provide an opinion as to whether the Veteran's service connected Charcot ankles and feet and/or other disability related to the Veteran's service connected diabetes result in the either or both feet having no effective function remaining other than that which would be equally well served by an amputation stump at the site of election below knee with use of a suitable prosthetic appliance (i.e. loss of use).  The medical basis for the conclusion reached should be provided.

2.  After the development requested above has been completed to the extent possible, the RO/AMC should again review the record.  If the benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


